Citation Nr: 0118846	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-04 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for mechanical low back with lumbar strain.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to April 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that granted the veteran 
entitlement to service connection for mechanical low back 
pain, evaluated at 10 percent disabling.  The veteran 
disagreed with the level of evaluation granted, and initiated 
this appeal. 


FINDING OF FACT

The evidence of record demonstrates that the veteran's 
mechanical low back with lumbar strain is currently 
manifested by slight limitation of motion and pain.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for mechanical low back with lumbar strain have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"), by virtue of the rating decision and 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information and medical evidence necessary to 
substantiate this claim.  The RO has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Indeed, it appears that all evidence identified by 
the veteran has been obtained and associated with the claims 
file.  Specifically, the RO has obtained numerous VA medical 
records and evaluation reports.  Further, the veteran's 
service medical records were obtained and associated with the 
claims folder, and such records appear to be intact.  Also, 
the veteran has received numerous VA examinations, the 
reports of which have been associated with the claims folder.  
Finally, the veteran was sent a letter, dated March 2001, 
explaining to him his rights and obligations under the VCAA.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran in this case.  
Therefore, further development and further expending of VA's 
resources is not warranted.  Accordingly, the Board is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist.  See VCAA, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096 (to be codified as 
amended at 38 U.S.C. § 5103A, 5107).

The veteran and his representative contend that an initial 
rating in excess of 10 percent is warranted for the veteran's 
mechanical low back pain with lumbar strain.  Specifically, 
the veteran contends that his lower back pain has progressed 
to the point that he must take stronger pain medicine, and 
wear a back brace.  ( The Board notes that the veteran is 
also currently receiving a 10 percent rating for his cervical 
spine disability.)

The United States Court of Appeals for Veterans Claims ("the 
Court") has noted that there is a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The Court in AB v. Brown, 6 Vet. App. 35, 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The evidence of record consists of the reports of VA 
outpatient treatment, and VA examination reports.

The veteran underwent a VA examination in July 1998.  The 
report of that examination indicates, in relevant part, that 
the veteran reported experiencing pain over the lower back 
area at the paraspinal area, which was aggravated by bending 
the back forward or lifting some objects.  The veteran 
indicated that he also experiences morning stiffness almost 
every day.  He reported having to slowly move around his back 
in order to move his low back area.  He indicated that he had 
been treated at one time with ice on his low back and had a 
cold injury.  He was found to have a vesicle formation at the 
low back area.

Upon examination of the lumbosacral spine, the veteran was 
found to have tenderness at the paraspinal area and at the 
mid-line area at the level from L4-S1.  No muscle atrophy was 
noted.  Straight leg raising test was negative.  As to the 
veteran's range of motion of the lumbar spine, he was found 
to be free of pain to 85 degrees, and have pain with 
hesitation from 85 to 95 degrees, where the normal range 
would be 95 degrees.  As to his backward extension, he was 
free of pain to 30 degrees, and had pain with hesitation 30 
to 35 degrees, where the normal range would be 35 degrees.  
Lateral flexion to the right was free of pain to 30 degrees, 
with pain with hesitation from 30 to 40 degrees, where the 
normal range would be 40 degrees.  Lateral flexion to the 
left was free of pain to 30 degrees, with pain with 
hesitation from 30 to 40 degrees; rotation to the right was 
35 degrees, where the normal range of rotation would be 35 
degrees, however at 35 degrees rotation to the left, he 
experienced some pull over the low back area.  The report of 
X-rays taken that day found a normal lumbosacral spine.  The 
veteran was diagnosed at that time with lumbosacral strain 
with low back pain and limitation of range of motion, without 
X-ray evidence of disease.

The veteran was seen on an outpatient basis with low back 
pain in November 1998.  The veteran had no sciatica, and 
straight leg raising was negative.  The veteran had good 
dorsi and plantar flexion.  At that time the veteran was 
diagnosed with a low back strain.

The veteran was seen on an outpatient basis in February 1999.  
The veteran at that time reported chronic back pain since 
1997.  The veteran indicated that the pain radiated to both 
legs, and that he had tried many medications that did not 
work.  Examination revealed mild tenderness in the lower 
back.  Leg raising examination was positive on the right 
side.  Deep tendon reflexes were diminished on the right 
side.  The examiner at that time ordered an MRI for the 
veteran.

The report of an MRI of the lumbar spine taken in April 1999 
indicates that at L2-L3, L3-L4, L4-L5, and L5-S1, no 
significant disc or neural foramen abnormalities were 
identified.  The sagittal images revealed no abnormalities at 
the L1-L2 level.  The conus was at approximately the L2 
level.  No intrinsic signal abnormalities were noted in the 
visualized conus or distal thoracic spinal cord.  No focal 
abnormalities were noted in the vertebral bodies.  The discs 
appeared well hydrated.  The reviewer's impression was of no 
demonstrable disc or bony abnormalities identified to cause 
neural impingement.

The veteran was seen on an outpatient basis in April 1999.  
At that time the veteran complained of continuing to have 
pain that interfered with his job.  Upon examination, the 
veteran was found to have mild lumbar paraspinal tenderness.  
The veteran was diagnosed with chronic back pain, and was 
counseled in coping techniques.  The examiner noted that the 
veteran was applying for vocational training, as his current 
job working with heavy equipment might be the main cause of 
his pain.

The veteran was seen on an outpatient basis in June 1999.  
The report of that treatment indicates that the veteran 
reported a three-year history of back pain which had become 
worse over the recent weeks, and caused him to be unable to 
sleep for several days.  The veteran indicated that the pain 
was mostly lumbar and nonradiating, with no weakness or 
numbness, and no bowel or bladder symptoms.  The veteran 
reported that he continued to do work involving heavy 
lifting.  Upon examination, the veteran's back was nontender, 
but he had some discomfort with leg lifts.  The veteran was 
diagnosed with chronic low back pain, and given medication.

The veteran was seen for outpatient treatment for his low 
back in August 1999.  At that time the veteran reported 
chronic back pain for several years.  The veteran noted he 
was currently working with heavy equipment doing 
construction.  The veteran reported no radicular pain.  
Physical examination revealed that the veteran was tender 
over the paraspinous muscles and rhomboid muscles.  The 
veteran was prescribed medication and advised to limit 
himself to moderate physical activity.

The veteran received another VA examination in August 1999.  
The report of that examination indicates that the veteran 
reported that he had pain in his low back since 1996, without 
recall of a specific injury.  The veteran reported the pain 
was of a constant dull nature, and indicated that it 
sometimes radiated up to his neck with stiffness.  The 
veteran indicated that the pain in his low back was 
aggravated by mowing the lawn, driving, long standing, and 
bending.  Examination revealed the location of the pain in 
the bilateral sacroiliac regions and the cervical muscle 
areas.  The examiner indicated that he could detect no point 
tenderness, paraspinal muscle spasm, positive straight leg 
raising, or radiculopathy, except for questionable increased 
pinprick sensitivity on the right thigh.  Range of motion was 
within normal limits with pain on the maximum ranges of 
motion at forward flexion of 95 degrees and lateral flexion 
of 40 degrees bilaterally.  The veteran could toe, heel, hop, 
squat, and bear weight on each leg without evidence of back 
pain.  The report of X-rays of the veteran's lumbar spine 
taken at that time showed well maintained intervertebral disc 
spaces with no evidence of fracture, spondylolisthesis, or 
spondylolysis, with normal sacroiliac joints, and offered an 
impression of a negative lumbar spine.  The veteran at that 
time was diagnosed with lumbar strain, without X-ray evidence 
of degenerative joint disease or degenerative disc disease.

The veteran was seen again in October 1999 for a refill of 
his medications.  He noted no significant increase in pain, 
but indicated that he worked as a construction worker doing 
heavy labor.  Upon examination his muscle strength and 
sensation were grossly intact, with no joint swelling or 
erythema.

The veteran was seen in November 1999 with chronic back pain 
that he felt was stable.  Examination revealed rhomboid and 
paraspinous tenderness.  Straight leg raising test was 
negative.  Deep tendon reflexes were intact.  The veteran was 
diagnosed with stable chronic back pain.

The veteran was seen again for outpatient treatment in 
December 1999.  At that time, the veteran reported that his 
symptoms had been exacerbated over the past few months.  The 
veteran reported no change in bowel or bladder function and 
no paresthesias or weakness.  The veteran reported that he 
does heavy work, using a brace.  The veteran was found to 
have slight tenderness over the lumbosacral vertebral 
muscles.  The veteran was diagnosed with chronic low back 
pain, with an exacerbation of symptoms due to heavy work.

The veteran was given a further VA examination in April 2000.  
The report of that examination indicated, in relevant part, 
that the veteran reported constant continuous pain in his 
lower back.  The veteran indicated that the pain could be 
aggravated with bending or lifting, particularly lifting 
heavy weights.  He also reported pain with sitting longer 
than an hour.  The veteran indicated that he wore a back 
brace and took a variety of medicines for this.  The veteran 
continued to work as a heavy machinery mechanic, a job which 
required him to stretch, lift, and bend all of the time.

Upon examination, the veteran complained of pain and 
questionable tenderness in the paravertebral muscles of the 
lumbosacral area.  There was no sacroiliac pain, and no 
sciatic notch pain.  He could bend to 85 degrees before 
complaining of discomfort in the lower back, and would not 
bend further.  He could extend to 20 degrees beyond the 
normal upright position without complaining of significant 
difficulty.  He could bend laterally to 40 degrees 
bilaterally without any difficulty.  He could heel and toe 
walk without difficulty.  Motor and sensory examinations of 
the lower extremities were completely normal.  The veteran 
was diagnosed with lumbosacral strain with residuals.

As noted, it is maintained that the 10 percent disability 
evaluation currently assigned to the veteran's mechanical low 
back pain with lumbar strain is not adequate.  In this 
regard, it is pointed out that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § Part 4.  Separate 
diagnostic codes identify the various disabilities. The 
governing regulations provide that, unless otherwise 
specified, the higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2000).

The Board notes that the veteran's service-connected back 
disability is currently rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000), for 
lumbosacral strain.  That code provides for a 20 percent 
rating for a lumbosacral strain manifested by muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.

In addition, applicable regulations provide that the 
veteran's low back disability may be rated on the basis of 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2000).  A 10 percent evaluation requires that the 
lumbar spine have slight limitation of motion, and a 20 
percent evaluation requires a moderate limitation of motion.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the U.S. Court of Appeals for 
Veterans Claims (Court) expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45.  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the back.  However, 
in that regard, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Taking into account all relevant evidence, the Board finds 
that the veteran's mechanical back pain with lumbar strain is 
properly rated at 10 percent disabling, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2000).  The Board notes that 
in none of the veteran's examinations or outpatient treatment 
records has it been shown that he suffers from muscle spasm 
on extreme forward bending, or loss of lateral spine motion, 
unilateral, in a standing position, such that a 20 percent 
rating would be warranted under DC 5295.  As to a rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000), the 
Board again notes that, in July 1998, the veteran was found 
to be free of pain to 85 degrees, to have pain with 
hesitation from 85 to 95 degrees; to have a backward 
extension, free of pain to 30 degrees, and pain with 
hesitation from 30 to 35 degrees.  Lateral flexion to the 
right was free of pain to 30 degrees, with pain with 
hesitation from 30 to 40 degrees. Lateral flexion to the left 
was free of pain to 30 degrees, with pain with hesitation 
from 30 to 40 degrees; rotation to the right was 35 degrees, 
however at 35 degrees rotation to the left, he experienced 
some pull over the low back area.  In August 1999, the 
veteran was found to have range of motion within normal 
limits with pain on the maximum ranges of motion at forward 
flexion of 95 degrees and lateral flexion of 40 degrees 
bilaterally.  During a VA examination of April 2000, the 
veteran could bend to 85 degrees before complaining of 
discomfort in the lower back, could extend to 20 degrees 
beyond the normal upright position without complaining of 
significant difficulty, and could bend laterally to 40 
degrees bilaterally without any difficulty.  The Board finds 
that these limitation of motion tests conducted July 1998, 
August 1999, and April 2000, even considering pain on motion, 
as per DeLuca, indicate that the veteran is only suffering 
from a slight limitation of range of motion due to his 
mechanical low back pain, such that a 10 percent rating would 
be warranted.  As the veteran is already receiving a 10 
percent rating under DC 5295, the Board finds he is properly 
rated under that code.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991) as amended by VCAA, § 4 (to be codified at 38 U.S.C. 
§ 5107(b)); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating has been in effect since the effective date of 
service connection for mechanical low back pain, and at no 
time has it been medically demonstrated that this disability 
has warranted any higher rating.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for mechanical low back pain with lumbar strain is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

